Citation Nr: 0833450	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to service connection for a low back 
strain with degenerative joint disease (djd).

2.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to service connection for right knee 
djd.

3.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to service connection for residuals of 
a right thigh abscess including muscle weakness, pain and 
scars.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1974.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted the veteran's claims for 
service connection effective June 27, 2001.  The veteran 
disagreed with the effective date of service connection and 
perfected an appeal.  

Clarification of issues on appeal

As will be discussed in greater detail below, the veteran 
submitted a request to reopen his claims for VA benefits on 
June 27, 2001. In the June 2004 rating decision, the RO 
granted service connection for a low back strain with djd 
evaluated as 20 percent disabling, a right knee disorder with 
djd evaluated as 10 percent disabling, and for post-operative 
residuals of a right thigh abscess including muscle weakness, 
pain and scars, evaluated as 10 percent disabling for muscle 
weakness and pain, and 10 percent disabling each for two 
related surgical scars.  In an August 2005 rating decision, 
the RO increased the disability rating for right thigh muscle 
weakness and pain to 20 percent disabling.

The veteran has not expressed disagreement as to any 
disability rating assigned, but has only disagreed with the 
assigned effective date for each, June 27, 2001.




FINDING OF FACT

The veteran claimed entitlement to service connection for the 
disabilities on appeal in a written claim received by the RO 
on June 27, 2001.


CONCLUSIONS OF LAW

1. The correct effective date of the grant of service 
connection for a low back strain with djd is June 27, 2001. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2. The correct effective date of the grant of service 
connection for right knee djd is June 27, 2001. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

3. The correct effective date of the grant of service 
connection for residuals of a right thigh abscess including 
muscle weakness, pain and scars is June 27, 2001. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date because he has submitted evidence which, he 
argues, supports a conclusion that his disabilities predated 
the June 27, 2001, effective date for service connection for 
his low back, right knee and post-operative residuals. The 
Board will address preliminary matters and then render a 
decision.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

However, the Court of Appeals for Veterans Claims (the Court) 
has held where, as here, a claim for service connection has 
been granted, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to 
downstream issues such as the issues of entitlement to an 
earlier effective date presented in this case.  Goodwin v. 
Peake, 22 Vet.App. 128, 137 (2008).  The veteran has not 
indicated that he has been prejudiced by any lack of notice 
provided by the RO.

As discussed in detail in the Analysis below, the Board 
observes that the issues in this case rely solely on the 
contents of the record on appeal; specifically, the issues of 
earlier effective date are determined by when the veteran's 
claim was received by the RO.  Any lack of development to 
obtain evidence regarding the disabilities would have no 
bearing on when the claim was filed.  Thus, the Board finds 
that the veteran is not prejudiced by any failure of the RO 
to fulfill a duty to assist or notify.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Id.  

As noted above, the only issues before the Board address 
earlier effective dates, or Dingess element (5). The Board 
observes that the veteran was notified of how VA determines 
an effective date in the June 2006 notice letter. The Board 
additionally observes that all appropriate due process 
concerns have been satisfied. See 38 C.F.R. § 3.103 (2007). 
The record reveals that the veteran, through his 
representative, waived his right to a hearing before a 
Veterans Law Judge. See veteran's statement received on 
August 23, 2006.

The Board will therefore proceed to a decision on the merits.  















	(CONTINUED ON NEXT PAGE)


1.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to service connection for a low back 
strain with degenerative joint disease (djd).

2.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to service connection for right knee 
djd.

3.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to service connection for residuals of 
a right thigh abscess including muscle weakness, pain and 
scars.

Because the issues present identical facts and law, they will 
be addressed in a single analysis.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. See also 
38 C.F.R. § 3.151(a) (2007). A claim is defined as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2007). Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by the VA may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2007).

Analysis

The evidence of record establishes that the RO received the 
veteran's claim for service-connection for a low back, a 
right knee and residuals of an abscessed right thigh on June 
27, 2001. This is the date as of which service connection has 
been established for all three disabilities. As was discussed 
in the law and regulations sections above, the effective date 
of service connection is ordinarily the date of filing of the 
claim.  A review of the record does not reveal any writing 
which could be construed as an earlier filing of the claims 
at issue.  Thus, the Board finds that the veteran's claim was 
received by the RO on June 27, 2001, and not on an earlier 
date.

The veteran simply contends that the RO should consider the 
evidence he has presented showing the conditions long pre-
dated the current date of service-connection.  In essence, 
the veteran contends that the RO committed clear and 
unmistakable error in its previous decisions by not 
recognizing the evidence supported entitlement to service 
connection.  See for example veteran's statement dated June 
9, 2006.  

"Clear and unmistakable error (CUE) is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  In Fugo v. Brown, 6 Vet. App. 40, 
43 (1993), the Court held that CUE is one of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be CUE on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Id. at 43-44.  Fugo 
further held that neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of CUE.  
Id. at 44.

The Board observes that the veteran has maintained this claim 
as one of earlier effective date, and has not raised the 
issue of CUE specifically.  Accordingly, based upon a 
complete review of the evidence on file, and for reasons and 
bases expressed above, the Board finds that the currently 
assigned effective date of June 27, 2001, is the earliest 
effective date assignable for service-connected low back, a 
right knee and residuals of abscessed right thigh 
disabilities.  Because the law, and not the facts, is 
dispositive of the issue, the veteran has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).


ORDER

1.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to service connection for a low back 
strain with djd is denied.

2.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to service connection for right knee 
djd is denied.

3.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to service connection for residuals of 
a right thigh abscess including muscle weakness, pain and 
scars is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


